Title: James Madison to John Mercer, 18 January 1834
From: Madison, James
To: Mercer, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 18th. 1834.
                            
                        
                         
                        I have received your letter of the 14th inst. and am very sorry that I am unable to throw any light on the
                            case of the legion and the services of your father in it. My Ignorance is to be accounted for by the circumstance, that
                            during and for a considerable time after the period in question, I was not within the State.
                        Mrs M begs to be joined in the respects & best wishes offered to yourself Mrs Mercer & your
                            Sister.
                        
                        
                            
                                James Madison
                            
                        
                    